Russell, C. J.
1. The mayor, when trying a ease in a municipal court, is the exclusive judge of the credibility of the witnesses. Hooks v. Wrightsville, 16 Ga. App. 456 (85 S. E. 613).
2. A general assignment in a petition for certiorari that a judgment of conviction in a municipal court was “contrary to law,” or “without evidence to support it,” is not sufficiently specific to present the contention that there was a failure to prove the venue. Acts 1911, p. 149.
3. When in a petition for certiorari to review a conviction of a municipal ■offense there is no explicit reference to the fact that there was a failure to prove the venue upon the trial, it may be presumed that direct proof of the venue was waived in the municipal court by a tacit admission that the circumstances in evidence were sufficient to establish that jurisdictional fact.
4. The evidence fully authorized the mayor to find the defendant guilty of keeping whisky for sale, and the judge of the superior court did not err in refusing to sanction the certiorari. Judgment affirmed.